Citation Nr: 0916756	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to reimbursement for medical expenses incurred 
from medical care administered from July 12, 2005 to July 18, 
2005.


REPRESENTATION

Appellant represented by:	Tracie Groh, J.D.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1983 to 
June 1985.  The appellant is a medical center where the 
Veteran received treatment.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the VA Medical 
Center (VAMC) in Los Angeles, California, denying the 
appellant's claim of entitlement to reimbursement for 
expenses incurred in conjunction with medical care 
administered from July 12-18, 2005.  The claims folder is in 
the jurisdiction of the Los Angeles, California Regional 
Office (RO).  Both are at the Board and should be kept 
together through the action taken below.

The Board is aware of an October 2008 rating decision by the 
regional office in Los Angeles which denied the Veteran's 
claims for service connection for various disorders.  In 
correspondence received in February 2009, the Veteran 
expressed disagreement with the rating decision.  The Board 
directs the RO's attention to those matters for the proper 
development.  As the Veteran does not have a claim on appeal, 
Remand is not appropriate as there is no issue over which the 
Board has jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  It is noted that 
this appeal is from a VA Medical Center, however, Travel 
Board Hearings are conducted at Regional Offices.  As such, 
the matter must be handled by the AMC/RO.  If however, it 
goes to the Medical Center, it should be sent to the RO for 
scheduling of the hearing.




REMAND

In the Substantive Appeal received in April 2008, the 
appellant's representative requested a Board hearing before a 
Veterans Law Judge (VLJ) at the RO in Los Angeles, 
California.  The record does not reflect that this hearing 
has been scheduled; as such, this matter must be remanded to 
the RO.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate action 
to schedule the appellant's 
representative for a hearing before a 
Veterans Law Judge at the RO in 
accordance with applicable procedures.  A 
copy of the notice provided to the 
appellant's representative of the 
scheduled hearing should be placed in the 
claims folder.  If the appellant's 
representative ultimately decides not to 
wait for a hearing, the appellant's 
representative should withdraw the 
hearing request in writing to the RO.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant's representative has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




